DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
For purposes of efficiency, the office has addressed the claims as is, however, in response to this office action, applicant is required to renumber the claims accordingly. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 2-3 recite the limitation “said hopper comprising a storage compartment for a supply of food or fluid for a bird.” It is unclear if the supply of food or fluid for a bird is the same supply as the supply of food or fluid for a bird recited previously in claim 1 (line 2). For examination purposes, in light of the specification (page 2, lines 34-36), claim 1 is being interpreted as reciting “a hopper for providing a supply of food or fluid for a bird, said hopper comprising a storage compartment for the supply of food or fluid for a bird.” 
Regarding claim 3, line 2 recites the limitation “wherein a tray for a hopper configured for fluid supply…” It is unclear if the tray is the same tray recited previously in claim 1 (line 3). For examination 
Regarding claim 18, lines 1-2 recite the limitation “a hopper for the bird feeder according to claim 1, said hopper comprising a storage compartment for a supply of food or fluid for a bird, and a tray into which food or fluid from said storage compartment can flow. It is unclear if the hopper, storage compartment, and tray are the same hopper, storage compartment, and tray recited in claim 1. For examination purposes, in light of the specification (page 4, lines 21-36), it is being interpreted that the hopper, storage compartment, and tray recited in claim 18 are not those recited in claim 1, but rather are drawn to a second hopper, a second storage compartment, and a second tray, such that claim 18 recites “a second hopper for the bird feeder according to claim 1, said second hopper comprising a second storage compartment for a second supply of food or fluid for a bird, and a second tray into which food or fluid from said second storage compartment can flow.”
Claims 2-18 are rejected as being dependent from a rejected base claim.
Claim 19 recites the limitation "four dispensing regions" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected as being depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lussi (WO-8402056-A1).
Regarding claim 1, Lussi discloses (figure 1) a bird feeder comprising:
a hopper (9) for providing a supply of food or fluid for a bird seed, said hopper comprising a storage compartment (10) for the supply of food or fluid for a bird, and a tray (12) into which food or fluid from said storage compartment can flow (page 5, [0012], lines 197-198);
a receptacle (3) for waste food or fluid (page 4, [0011], lines 155-156), and
a hopper support (24) configured to support the hoper in such a position that food or fluid can flow from said storage compartment to the tray (12), and so that waste food or fluid can pass into said receptacle (3) (page 10, [0022], lines 404-405);
wherein the hopper is removable from the feeder for cleaning or for replenishing the food of fluid or food in said storage compartment (wherein hopper 9 is a component of the feed dispenser 2: page 5, [0012], lines 190-191; which has a screw connection: page 5, [0011], liens 164-165).
Regarding claim 2, Lussi discloses (figure 3) a bird feeder wherein said tray defines a plurality of spaced dispensing regions (11) into which food or fluid from said storage compartment can flow (page 5, [0012], lines 197-198).
claim 7, Lussi discloses (figure 1) a bird feeder wherein said hopper support includes a peripheral skirt (13) for obstructing bird access to waste within said receptacle, the skirt covering a major portion of the receptacle, a gap through which waste can pass being provided between said skirt and a wall of said receptacle (page 12, [0025], lines 468-477).
Regarding claim 13, Lussi discloses (figure 1) a bird feeder further comprising a perch (14) (page 7, [0014], lines 256-257).
Regarding claim 14, Lussi discloses (figure 1) a bird feeder wherein said perch (14) is located above said receptacle (3) so that waste food or fluid will tend to pass into the receptacle. 
Regarding claim 15¸Lussi discloses a bird feeder wherein the perch (14) is configured to couple to said hopper support (24) (coupled via base 13) (page 7, [0014], line 256; page 10, [0022], lines 404-405).
Regarding claim 17, Lussi discloses a bird feeder wherein said receptacle is configured to define a void into which a bird feeder mounting pole can be inserted (page 10, [0021], lines 391-393). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lussi (WO-8402056-A1) in view of Walin (US-0364557-A).
Regarding claim 3, Lussi discloses a tray for a hopper. Lussi does not disclose that the tray includes an internal wall (G) that subdivides an interval void defined by a plurality of peripheral walls of said tray. 
Walin teaches a bird feeder comprising a tray (B, C, and E) for a hopper (A) including an internal wall that subdivides an internal void defined by a plurality of peripheral walls (F) of said tray (see annotated figure 1 below).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi with the internal wall of a tray subdividing an internal void defined by a plurality of peripheral walls as disclosed by Walin for the benefit of partitioning each dispensing region (Walin: page 1, lines 30-35), thus enabling the simultaneous feeding of a plurality of animals.

    PNG
    media_image1.png
    488
    709
    media_image1.png
    Greyscale

(Annotated Figure 1)
Regarding claim 4, Lussi as modified above in view of Walin does not teach that the internal wall comprises first and second taller regions, and a third shorter region located between said first and second taller regions, a notch through which fluid can flow being provided within said shorter region; however, it would have been an obvious matter of design choice to have made the tray with such features, since applicant has not disclosed that the arrangement of the first and second taller regions of the internal wall, a third shorter region located between said first and second taller regions, and a notch through which fluid can flow being provided within said shorter region solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with structure of the tray, defined by walls F and C such that fluid could flow through notch D, as disclosed by Walin.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lussi (WO-8402056-A1) in view of Cote (US-20150122157-A1).
Regarding claim 5, Lussi discloses a bird feeder wherein the receptacle (3) defines a void for the receipt of waste food or fluid. Lussi does not disclose that the void defined by said receptacle is subdivided into a plurality of smaller voids by a plurality of baffles that each comprise a radial wall, said baffles being configured to disrupt air flow through said receptacle. 
Cote teaches a bird feeder with a receptacle (20) that defies a void for the receipt of waste food or fluid, the void defined by said receptacle being divided into a plurality of smaller voids (28 and 28’) by a plurality of baffles (36 and 36’) that each comprise a radial wall, said baffles being configure to disrupt air flow through said receptacle (page 1, [0006]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi with the receptacle subdivided into a plurality of smaller voids as disclosed by Cote for the benefit of catching debris from a plurality of feeding ports (Cote: 12) to an equivalent number of receptacle voids (Cote: 28 and 28’), thus allowing each void containing debris to be easily emptied (Cote: page 1, [0006]; abstract).
Regarding claim 6, Lussi as modified above in view of Cote teaches a bird feeder wherein said receptacle co-operates with said hopper support so that each dispensing region is associated with a different one of the smaller voids, the arrangement being such that waste from one said dispensing region tends to pass only into the smaller void associated with that dispensing region and not into adjacent smaller voids. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lussi (WO-8402056-A1) in view of Myers (US-3675627-A).
Regarding claim 8, Lussi does not disclose that the skirt is domed so as to deter birds from roosting on the skirt.
Myers teaches that rounded or downwardly sloped surfaces substantially preclude the roosting of birds (column 2, lines 53-55).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi with a curved surface to prevent the roosting of birds as disclosed by Myers, such that the skirt is domed, for the benefit of preventing birds from roosting on a feeder at an undesired or unintended location. 

Claims 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lussi (WO-8402056-A1) in view of Tucker et al (US-4632061-A).
Regarding claim 9, Lussi does not disclose a bird feeder wherein said hopper support is configured to support two hoppers. 
Tucker et al discloses (figure 3) a bird feeder wherein a hopper support (44) is configured to support two hoppers (30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi with the two hoppers supported by the hopper support as disclosed by Tucker et al for the benefit of providing versatility in dispensing different types of bird seed (Tucker et al: column 4, lines 53-58).
claim 10, Lussi as modified above in view of Tucker et al teaches a bird feeder wherein said hopper support is configured to support said hoppers in a back-to-back arrangement (column 1, lines 65-68; wherein each triangle apex is the back of a hopper). Lussi in view of Tucker et al does not teach that that the hoppers each include a flat rear wall; however, it would have been an obvious matter of design choice to make the hopers of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. This would be done for the benefit of maximizing the size of the hoppers to store more feed, thus decreasing the frequency in which a user needs to refill the feed. 
Regarding claim 18, Lussi does not disclose a second hopper for a bird feeder, said second hopper comprising a second storage compartment for a second supply of food or fluid for a bird, and a second tray into which food or fluid from said second storage compartment can flow.
Tucker et al discloses a bird feeder with a first and second hopper, said first and second hopper each comprising a storage compartment (30) for a first and second supply of food or fluid for a bird, and a first and second access port (72) into which food or fluid from said first and second storage compartment can flow (column 3, lines 19-23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi with the first and second hopper each comprising a storage compartment for a first and second supply of food or fluid for a bird as disclosed by Tucker et al, such that there is a first and second tray into which food or fluid from said first and second storage compartment can flow, for the benefit of providing versatility in dispensing different types of bird seed (Tucker et al: column 4, lines 53-58).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lussi (WO-8402056-A1) in view of Lake (US-20020157615-A1). 
Regarding claim 11, Lussi does not disclose a bird feeder wherein the hopper includes a curved surface that is uppermost in use, said curved surface acting to deter birds from roosting on top of the hopper.
Lake teaches (figure 4) a bird feeder wherein a hopper (70) includes a curved surface that is uppermost in use (90). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi with the curved upper surface of a hopper as disclosed by Lake for the benefit of deterring moister or animals from entering the interior of the hopper (Lake: page 1, [0017], lines 12-16).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lussi (WO-8402056-A1) in view of Tucker et al (US-4632061-A) and Lake (US-20020157615-A1). 
Regarding claim 12, Lussi as modified above in view of Tucker et al teaches a bird feeder comprising back to back hoppers. Lussi in view of Tucker et al does not teach that the back to back hoppers cooperate to provide a domed surface that is uppermost in use, said domed surface acting to deter birds from roosting on the back-to-back hoppers. 
Lake teaches (figure 4) a bird feeder wherein a hopper (70) includes a curved surface that is uppermost in use (90). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi in view of Tucker et al with the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lussi (WO-8402056-A1) in view of Vosbikian (US-20100031890-A1).
Regarding claim 16, Lussi discloses a bird feeder wherein the storage compartment and tray are separable from one another (wherein hopper 9 is a component of the feed dispenser 2: page 5, [0012], lines 190-191; which has a screw connection: page 5, [0011], liens 164-165); however, Lussi does not disclose that the storage compartment and tray are separably push fitted to one another. 
Vosbikian teaches (figure 5) a bird feeder wherein the storage compartment (6) and tray (10) are separably push fitted to one another (page 1, [0024], lines 1-2, wherein the storage compartment is “placed on” the tray).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi with the push fitted connection between the storage compartment and tray as disclosed by Vosbikian for the benefit of allowing a user to easily disconnect the storage compartment for refilling with feed.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lussi (WO-8402056-A1) in view of Cote (US-20150122157-A1) and Tucker et al (US-4632061-A).
Regarding claim 19, Lussi discloses (figure 1 and 3):

a first hopper (9) for the supply of fluid, said first hopper including a storage compartment (10) for a supply of fluid for a bird, and a tray (12) into which fluid from said storage compartment can flow, said tray including two spaced dispensing regions (11);
a hopper support (24) having a skirt (13), the hopper support being inversely domed to the receptacle; and
a circular perch (14) (“seat ring,” page 7, [0014, line 256) that lies above said skirt and the receptacle below the receptacle below the skirt.
Lussi et al does not disclose:
that the receptacle’s internal void is subdivided into four smaller voids by a plurality of radial walls;
a second hopper for the supply of food; said second hopper including a storage compartment for a supply of food for a bird, and a tray into which food from said storage compartment can flow, said tray including two spaced dispensing regions; 
that the skirt of the hopper support is configured to be supported on the radial walls that subdivide the internal void within the receptacle, said support including four upstanding spaced columns;
that the circular perch is connectable to said columns;
or that said first and second hoppers can be supported on said hopper support in abutment with said columns in a back-to-back configuration so that each dispensing region lies between two of said four columns, and four dispensing regions being spaced from one another by approximately 90 degrees.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi with the domed receptacle defining an internal void that is subdivided into four smaller voids by a plurality of radial walls as disclosed by Cote for the benefit of catching debris from a plurality of feeding ports (Cote: 12), thus allowing each void containing debris to be easily emptied (Cote: page 1, [0006]; abstract). Such a modification would allow the skirt to be configured to be supported on the radial walls that subdivide the internal void within the receptacle. 
Tucker et al teaches a bird feeder with a second hopper for the supply of food; said second hopper including a storage compartment (30) for a supply of food for a bird (column 3, lines 19-23). Tucker et al also teaches that said first and second hoppers can be supported on a hopper support (44) in a back-to-back configuration (column 1, lines 65-68; wherein each triangle apex is the back of a hopper).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lussi with the second hopper including a storage compartment for a supply of food for a bird in back-to-back configuration with the first hopper as disclosed by Tucker et al, such that there is a second tray including two spaced dispensing regions (Lussi: 11) into which food from said storage compartment can flow, for the benefit of providing versatility in dispensing different types of bird seed (Tucker et al: column 4, lines 53-58).
Lussi as modified above in view of Cote and Tucker et al does not teach a support including four upstanding spaced columns, that the perch is connectable to the columns, that the first and second 
Regarding claim 20, Lussi as modified above in view of Cote and Tucker et al teaches a bird feeder wherein said first and second hoppers are supported on said hopper support in a back-to-back configuration, each dispensing region lies above a said one of the four smaller voids in said receptacle. See above rationale regarding the hopper support with “said columns.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642